UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6043



PHILLIP ERNEST DIXON,

                                               Plaintiff - Appellant,

          versus


DOCTOR   ALEXANDER,     Head    of    Psychiatric
Department,

                                                Defendant - Appellee,

          and


MS. MENDOZA, Hospital Administrator; MR.
NORWOOD, A/W Operations; KATHLEEN HAWK-SAWYER,
Director, Bureau of Prisons; JOSEPH BROOKS,
Warden,

                                                           Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-231)


Submitted:   May 18, 2005                      Decided:   June 6, 2005


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Phillip Ernest Dixon, Appellant Pro Se. Dennis Carl Barghaan, Jr.,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Phillip Ernest Dixon appeals the district court’s order

denying relief on his action under Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).         We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        See Dixon v.

Alexander, No. CA-03-231 (E.D. Va. Nov. 9, 2004). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -